J-S96014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF A.M., A MINOR                IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
APPEAL OF: J.S.M., NATURAL FATHER
                                                     No. 859 WDA 2016


                      Appeal from the Order May 16, 2016
              In the Court of Common Pleas of Washington County
                      Orphans' Court at No(s): 63-16-0236


BEFORE: BENDER, P.J.E., BOWES, J., and SOLANO, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED FEBRUARY 9, 2017

       J.S.M. (Father) appeals from the order entered on May 16, 2016,

involuntarily terminating his parental rights to his daughter, A.M. (Child),

born in May of 2013.1 For the reasons that follow, we affirm.

       On appeal, Father’s brief provides the following questions for our

review:

       I. Whether the trial court erred in terminating Father’s parental
       rights where the Agency failed to prove by clear and convincing
       evidence that Father evidenced a settled purpose of relinquishing
       parental claims to the child and failed to prove that Father
       refused or failed to perform parental duties[?]

       II. Whether the trial court erred in terminating Natural Father’s
       parental rights pursuant to Section 2511(b) when the record is
       devoid of any testimony as to the Father’s bond with the minor
       child or as to what effect the severing of any bond would have
       on the minor child[?]

Father’s brief at 4.
____________________________________________


1
  A.S.C. (Mother) agreed to a voluntary termination of her parental rights
and is not a party to this appeal.
J-S96014-16


      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court's decision, the decree
      must stand. Where a trial court has granted a petition to
      involuntarily terminate parental rights, this Court must accord
      the hearing judge's decision the same deference that we would
      give to a jury verdict. We must employ a broad, comprehensive
      review of the record in order to determine whether the trial
      court's decision is supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve

conflicts in the evidence.     In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004).      If competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.       In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

                                      -2-
J-S96014-16


      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 763.


                                     -3-
J-S96014-16


In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

       We have reviewed the certified record, the briefs of the parties, the

applicable law, and the comprehensive opinion written pursuant to Pa.R.A.P.

1925(a) that was authored by the Honorable Katherine B. Emery of the

Court of Common Pleas of Washington County, and filed on August 1, 2016.

We conclude that Judge Emery’s well-reasoned decision correctly addresses

the issue raised by Father relating to Section 2511(a)(1), and rely on it for

our review of Father’s first issue.

       However, for the reasons stated below, we address a limited portion of

Judge Emery’s decision with regard to Section 2511(b).      In particular, we

recognize that Judge Emery’s opinion references the foster parents’

willingness to have Father maintain a relationship with Child.   Specifically,

the trial court stated:

       While the [c]ourt recognizes that, with [] Father, there is no
       guarantee that foster parents will do so, they have already
       agreed to an Act 101 Agreement[2] with [] Mother and her

____________________________________________


2
  An Act 101 Agreement is based upon the language contained in 23 Pa.C.S.
§ 2731, which provides:

       § 2731. Purpose of subchapter

       The purpose of this subchapter is to provide an option for
       adoptive parents and birth relatives to enter into a voluntary
       agreement for ongoing communication or contact that:

       (1) is in the best interest of the child;

(Footnote Continued Next Page)


                                           -4-
J-S96014-16


      voluntary relinquishment was done with that contingency. There
      is no doubt with the [c]ourt that the foster parents will indeed
      maintain contact. They pursued the Christmas visit, not []
      Father, and have been very supportive of both parents. The
      totality of the evidence established that no adverse effect will
      occur if the parental bond is legally severed as the status quo
      will continue and that there is only a minimal bond and the
      termination best meets the needs and welfare of [] [C]hild.

Trial Court Rule 1925(a) Opinion (TCO), 8/1/16, at 11 (citation to the N.T.

omitted).

      With reference to this portion of the trial court’s decision, Father

contends that the trial court “should not have considered the foster

parents[’] willingness to maintain contact between [] [F]ather and the minor

[C]hild, as there is nothing enforceable about such an agreement. Such a

consideration was an improper analysis of the totality of the circumstances

in this case.”    Father’s brief at 14 (emphasis added).        To support this

argument, Father relies on In re Adoption of G.L.L., 124 A.2d 344, 348

(Pa. Super. 2015) (stating that “[o]pen adoption is a purely voluntary

arrangement requiring the consent of the adoptive parents in order to enter

into an agreement with birth relatives for ongoing communication or contact
                       _______________________
(Footnote Continued)

      (2) recognizes the parties’ interests and desires for ongoing
      communication or contact;

      (3) is appropriate given the role of the parties in the child’s life;
      and

      (4) is subject to approval by the courts.

23 Pa.C.S. § 2731.



                                            -5-
J-S96014-16


that is in the best interest of the child”); and In re K.H.B., 107 A.2d 175,

184 (Pa. Super. 2014) (explaining that open adoption agreement is optional

and not required by Section 2511; that the court erred in declining to grant

petition for involuntary termination because of paternal aunt’s refusal to

enter into voluntary agreement; and the court improperly conflated analysis

of termination of parental rights with adoption).    Our review of these two

cases reveals that neither are exactly on point with the facts as found in the

instant matter.

      Again, we conclude that in its opinion, the trial court sufficiently

discussed the evidence presented, specifically recognizing that no “close,

strong bond” exists between Father and Child and that the sole visit between

Father and Child in the ten months prior to the termination hearing occurred

at the behest of the foster parents. See TCO at 9-10. Therefore, we rely on

the court’s discussion in its opinion, relating to Section 2511(b), as the basis

for concluding that the needs and welfare of Child would best be met by

terminating Father’s parental rights.

      Separately, we note that the trial court’s discussion quoted supra,

relating to an Act 101 agreement, is superfluous at this point in the process

as such an agreement for continuing contact “shall be filed with the court

that finalizes the adoption of the child.” 23 Pa.C.S. § 2735(a). Moreover,

acceptance of such an agreement by the court does not occur until after a

termination petition has been granted.        Thus, we conclude that Father’s


                                        -6-
J-S96014-16


assertions with regard to the trial court’s consideration of an after-

termination contact agreement are of no moment. Sufficient support for the

trial court’s decision appears in the record and the court’s discussion of that

evidence addresses Father’s claims of error.      Therefore, we also rely on

Judge Emery’s opinion for our review of Father’s second issue.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2017




                                     -7-
                                                                                             Circulated 01/13/2017 09:11 AM
                                                                                                                        v .




 Copies: CYS, Daniel Chunko, Esq.; Tamora Reese, Esq.; Erick Rigby, Esq.; G. Clayton Nestler,
 Esq.


  IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA

                                   ORPHANS' COURT DIVISION
                                                                                                              ... _,,
                                                                                                              "·:-J

                                                                                                              ·=
INRE:
          ADOPTION OF:                         )
                                               )
          AM.,                                 )                 NO. 63-16-0236
                                               )                                                                              c- .. '""'t:
          MINORCIDLD                           )
                                                                                                                              ~3,:;;:
                                                                                                                              :_ __ .,.
                                                                                                                              f"",......;


                     TRIAL OPINION PURSUANT TO PA. R.A.P. 1925(A)


          This case came before the Court on a Petition for the Involuntary Termination of Parental

Rights filed by Washington County Children and Youth Social Services Agency (CYS) on
                                                         .                         :f.,s.m.·
February 23, 2016. The petition sought to terminate the rights of M                               I 1111

(hereinafter referred to as "Father") to AM. A hearing was held on May 3, 2016. Father was

present and represented by counsel; the child was represented by a Guardian ad Litem appointed

by the Court. Upon consideration of the facts elicited in the termination hearing, the Court found

that the Petitioner, CYS, proved by clear and convincing evidence that statutory grounds for the

involuntary termination of the rights of the Father exist pursuant to 23 Pa. C.S.A §2511 (a)(l)

and §251 l(b) and terminated the Father's parental rights on May 16, 2016. This timely appeal

ensued.

   I. FACTS
                                                             .       .            fr,   ~Id11br       I   Eld I Iii l f JI' k), who voluntarily terminated her parental rights. (T.T. p. 14)

 At the time of the child's birth, the parents were living in Virginia. The Commonwealth of

 Virginia Child Protective Services received allegations on August 20, 2013 of drug use in the

 home and concern over the child's low weight. Allegations were again made to Virginia

 Protective Services on August 15, 2014 that the child was not being cared for properly and living

 in filthy conditions and the case was accepted for ongoing services. However, their case was

 closed in September of2014 as the family moved to West Virginia, then to Pennsylvania.

 Virginia records indicated Father's involvement was minimal and that they urged him to be more

involved with the child. (T.T. pp. 49~50) The Father was employed in the gas industry, working

on various gas rigs. (T.T. p. 110~1 l l)

        Washington County CYS became involved with the family on February 7, 2015, when

Mother was stopped for a traffic violation with the child in the car and heroin was found. (T.T.

p. 4 7) The Mother admitted to being addicted to heroin. At the time of her arrest, Mother

reached the Father by phone; he was unavailable to return home immediately as he was at a gas

well rig in West Virginia. (TT. pp. 48, 83) The child was placed on that date in foster care

where she has remained. (T.T. p. 19) At the time of placement the child was filthy and

significantly underweight, being in the 101h percentile. (T.T. p. 20) The child was adjudicated

dependent on March 2, 2015. (T.T. p, 19) Juvenile Court ordered the Father to have a drug and

alcohol evaluation and follow any recommended treatment and to participate in a parenting

education program and to provide names of any possible placement resources. Father was

provided supervised visitation twice per week and daily telephone contact. (Exhibit 1,

Dependency Order March 2, 2015) On June 1, 2015, the Father was ordered to also complete a


                                                -2-
 mental health evaluation and follow through with any treatment. (Exhibit 1, Order of June 1,

 2015).

          Father regularly visited with the child, although he was often late. (T.T. p. 32) Father

 acted appropriately during the visits. (T.T. p. 51) In March of 2015, the Father had an industrial

 accident and lost his small finger and a small part of his hand and has been unable to work and

 receives Worker's Compensation. (T.T. p, 94) The Father has a history of drug abuse. Father

 reported he had been addicted to pain pilJs but had been clean for four years. (Exhibit 2) After

 meeting his wife, he began using drugs again and ultimately began drug treatment with

 Suboxone. At the hearing on June 1, 2015, CYS drug tested Father. The drug tester discovered a

 bladder type device strapped to Father's inner thigh that contained urine; this device was

intended to be used to avoid drug detection. Father admitted to trying to tamper with the drug

test, and when he provided a valid sample, he was positive for Suboxone for which he had no

prescription. (T.T. p. 21)

          Father began parenting classes on June 1, 2015. He completed the first part of the

program but was unsuccessfully discharged as he quit the program in August of 2015. (T.T. p.

43) On August 15, 2015, the Father separated from his wife and moved back to Virginia where

he lives with his brother and his wife. (T.T. p. 82) He began drug and alcohol treatment in

Virginia in August 2015 for opiate addiction. (Exhibit A) His treatment includes daily

Suboxone and group and individual counseling; he has been compliant with treatment. (T.T. p .
                                  .
40) The Father completed a mental health evaluation in January 2016. (T.T. p. 86) Dr. Steward

diagnosed him with Adjustment Disorder with Anxiety and Substance Abuse. He recommended

individual and family counseling, parenting and life skills classes and continued substance abuse


                                                -3-
 treatment. He opined that his prognosis was guarded and without remediation, poor. (Exhibit B)

 The Father began seeing a psychiatrist in March of2016; she prescribed medication but he has

 not yet begun to take them. (T.T. pp. 90, 91) He has not begun family personal counseling.

 (T.T. p. 92) Since moving to Virginia, the Father has seen the child one time; that visit occurred

 when the foster parents were in Virginia over Christmas and took the child to the Father's locale

 for a three hour visit. (T.T. p.p. 34, 62) The Father maintains phone contact with the child

approximately five times a week. (T.T. p. 72)

    II. STANDAR.0 OF REVIEW

         In considering the petition, the Court utilized the standard of review that the moving party

must present clear and convincing evidence of one of the grounds enumerated in the petition. In

Re: J.D.W.M., 810 A.2d 688 (Pa. Super. 2002). The clear and convincing evidence standard

means testimony that is so "clear, direct, weighty and convincing as to enable the trier of fact to

come to a clear conviction, without hesitation, of the truth of the precise facts in issue." In the

Matter ofT.D., 949 A.2d 910, 915 (Pa. Super. 2008). The Court must examine the individual

circumstances of each and every case and consider all explanations offered by the parent to

determine if the evidence in light of the totality of the circumstances clearly warrants termination.

In Re: J.L.C., 837 A.2d 1247 (Pa. Super. 2003).

    III.:R..A.1'J()l'(J\li:E;

        The Termination Petition alleged that Father's rights should be terminated pursuant to

§2511 (a)(I), (2), (5) and (8) of the Adoption Act enumerated as follows:

                  (1)        A parent, by conduct continued for a period of at least six months
                        immediately preceding the filing of the petition either has evidenced a
                        settled purpose of relinquishing parental claim to a child or has refused


                                                    -4-
                      or failed to perform parental duties.


                (2)       The repeated and continued incapacity, abuse, neglect or refusal of the
                      parent has caused the child to be without essential parental care, control
                      or subsistence necessary for their physical or mental well-being, and the
                      conditions and causes of the incapacity, abuse, neglect or refusal cannot
                      or will not be remedied by the parents.


                (5)       The child has been removed from the care of the parent by the court or
                      under a voluntary agreement with an agency for a period of at least six
                      months, the conditions which led to the removal or placement of the child
                      continue to exist, the parent cannot or will not remedy those conditions
                      within a reasonable period of time, the services or assistance reasonably
                      available to the parent is not likely to remedy the condition which led to the
                      removal or placement of the child within-a reasonable period of time, and
                      termination of parental rights would best serve the welfare of the child.


                (8)       The child has been removed from the care of the parent by the court or
                      under voluntary agreement with an agency twelve months or more have
                      elapsed from the date of removal or placement, the conditions which led to
                      the removal or placement of the child continue to exist, the termination of
                      parental rights would best serve the needs and welfare of the child.

23 Pa. C.S.A. §2511


        To satisfy the requirements pursuant to 23 Pa. C.S. §2511 (a)(l ), CYS must establish by

clear and convincing evidence that for the six months prior to filing the petition, the Father failed

to perform his parental duties or evidenced a settled purpose of relinquishing his parental claims.

Although it is the six month period immediately preceding the filing of the petition that is most

critical to the analysis, the Court must also consider the whole history of the case and not

mechanically apply the six month statutory provision. In Re: B.N.M., 856 A.2d 847 (Pa. Super.

2004), citing In Re: D.J.S., 737 A.2d 283 (Pa. Super. 1999)



                                                  -5-    '
         "Parental duty is best understood in relation to the needs of a·child. A child needs love,

 protection, guidance and support. These needs, physical and emotional, cannot be met by a

 merely passive interest in the development of the child ... parental obligation is a positive duty

 which requires affirmative performance ... parental duty requires that a parent exert himself to

 take and maintain a place of importance in the child's life." In Re: Burns, 474 Pa. 615, 379 A.2d
535, 540 (1977). The childhas been out of the Father's care for over one year. The Father is not

 performing any day to day parenting duties. While the child was placed in foster care in

 Pennsylvania, the Father moved to Virginia. He visited the child OJl]Y one time in the six months

prior to the filing of the petition and none since the filing of the petition. Father claims he did

 not have a car and could not arrange transportation to Washington County. (T.T. pp. 106, 107)

However, the Father had the financial means to arrange transportation; he receives over $3,000 a

month in Worker's Compensation. (T.T. p. 115) He had resources to take a bus or to pay a

friend or relative to drive him here on a regular basis. His move to Virginia was tantamount to

abandonment. While the Father engaged in phone conversation with child, she cannot carry-on a

meaningful conversation due to her age of two years old. The foster mother reports that the child

generally does not talk to him but rather just listens, even though she does talk with other

relatives on the phone. (T.T. p. 79) The Court finds that the Father has not exerted himself to

take and maintain a place of importance in this young child's life. The Court finds that for the

six month period prior to the filing of the termination of parental rights, the Father has failed to

perform parental duties and has evidenced a settled purpose of relinquishing his parental rights,

and CYS established, by clear and convincing evidence, that the Father's rights should be

terminated pursuant to §251 l(a)(l).


                                                 -6-
         The Court found that CYS did not establish by clear and convincing evidence the

 elements of §25 I l(a)(2), (5) and (8). The Father has bee~ attempting to remedy the conditions

 that led to the removal of the child and those sections would not apply to this case.

         CYS also proved that termination best serves the developmental, physical and emotional

 needs and welfare of the child. 23 Pa. C.S. §251 l(b). The Court found that a bond existed

 between the Father and child but it was not a strong one. Importantly, the termination would not

sever the bond. The foster parents indicated that regardless of the outcome of the termination

petition, they would continue to allow the Father to have contact with the child. The foster

parents visit Virginia several times a year and stated they would continue contact with the Father

regardless of the outcome of the hearing. (T.T. pp. 68, 77) The foster family has fostered 35

children and strongly feels that a child cannot have too many people love her. (T.T. pp. 74, 77)

The Guardian ad Litem for the child strongly supported the termination and opined that a

termination was in her best interest. (T.T. p. 121)

    IV. ISSUES ON APPEAL


            A. The trial court erred in terminating Father's parental rights where the Agency
               failed to prove by clear and convincing evidence that Father evidenced a settled
               purpose of relinquishing parental claims to the child and failed to prove that
               Father refused or failed to perform parental duties.

        The evidence is overwhelming that the Father has both failed to perform parental duties

and evidenced a settled purpose of relinquishing his parental rights. At the time of the hearing,

the child had been in placement for fifteen (15) months. In the six months prior to the filing of

the petition, the Father visited the child only one time - at a visit suggested and arranged by the

foster parents. During that period, the Father attended two review hearings on August 31, 2015


                                                -7-
and November 30; 2015, but did not arrange for a visit with the child. Father has the time and

financial resources to make regular visits with the child> but has chosen not to do so; rather, his

contact is limited to phone calls with the child. The child is only two years old and lacks the

ability to engage in any meaningful conversation . .The Father moved to Virginia because he

"figured out the truth about ... his wife." (T.T. p. 93) His child's needs were ignored. The Father

has not performed any parental functions in the six months prior to the filing of the petition.

While he provided Christmas and birthday presents, he provided no financial support, gifts at

other holidays, never provided a meal> clothing, guidance or nurturing. His move out of state

whi1e his small child remained in foster care in Pennsylvania was tantamount to abandonment

and evidenced a.settled purpose to relinquish his rights. Especially when his child is in foster

care, the Father has a duty to work towards the return of the child by cooperating with CYS to

obtain the services necessary for him to become capable of performing his parental duties and

responsibilities.   In Re: G-P-R, 851 A.2d 967 (Pa. Super. 2004) The Father has not worked with

requisite speed to complete the services asked of him. The Father waited eleven months after the

child's placement to obtain a psychological evaluation. He waited six months to begin a drug

and alcohol treatment program. While he began a parenting program in June of 2015, four

months after the child's placement, he did not complete the program because he moved. He

signed up for a parenting program in Virginia, but it had not yet started as of the date of the

hearing. (T.T. p. 92) The Father never contacted CYS to keep the caseworker up to date as to

his services or progress. (T.T. pp. 24, 117) Keeping in contact with the caseworker is a critical

component of having a child returned to a parent's care. The Father never even requested that

the child be placed with him. Father has clearly not performed his parental duties and has


                                                -8-
 evidenced a settled purpose of relinquishing his parental claim and has offered no reasonable

 explanation for his failures.

            B. The trial court erred in terminating Natural Father's parental rights pursuant to
               Section 2511 (b) when the record is devoid of any testimony as to the Father' s
               bond with the minor child or as to what effect the severing of any bond would
               have on the minor child.

        CYS must establish, by clear and convincing evidence, that termination of the Father's

 rights best meets the needs and weJfare of the child. 23 Pa. C.S.A. §251 l(b). The Court must

examine the nature and strength of the parent-child bond and the effect of the severance of that

bond. In Re: C.M.S., 8.84 A.2d 1284 (Pa. Super. 2005) The testimony from the foster mother,

the Father and logical inferences from the facts in the case led the Court to its conclusion that

CYS met its burden.

        The evidence shows that, while there is no doubt that Father loves his child, the Father

and child never had a close, strong bond. When the family was together, before the child's

placement, the Father has never been actively involved in her daily life and routine. Father

worked a lot and was away from home for extended periods as he was busy working in the gas

industry. When questioned about how much time he spent with his child, Father stated, «I've

lived in my home but worked out of state." (T. T. p. 111) The Virginia authorities found his

involvement with the child to be "minimal" and encouraged him to become more active in her

life. (T.T. p. 50) His response to that was to move to West Virginia, then Pennsylvania, so he

could continue to work in the gas industry.

       Father never described any activities that he did with the child or any special routines.

When asked to describe his relationship with his child, he responded simply) "Good." (T.T. p.



                                                -9-
  96) He responded to the Guardian ad Litem's questions that he was away a lot. (T.T. p. 111)

  The Court logically concluded that the Father and child, at the time of the child's placement)

 when the child was not yet two years old, did not have a close, strong bond but did have a normal

 but distant relationship as Father and child.

         After the child's placement, the Father maintained that relationship for approximately six

 months, with the Father visiting twice a week for   up to two hours per visit.   The Father never

 requested additional time with the child. (Exhibit 1) The Father then abruptly moved, not even

 informing the caseworker of his intentions. He ha.s only seen that. child one time, for a few hours

 in a McDonald's, in the ten months prior to the termination hearing. The Father has relied on

 maintaining a relationship with his child through telephone calls. Due to the child's tender years,

 the Court finds that to be not practical or possible. The foster mother's testimony was credible.

 While she clearly loves the child and is desirous of adopting her, she has a positive relationship

with the Father and wants to maintain contact with him. She is exceptionally experienced

fostering over 35 children. (T.T. p. 74) She testified that the child recognizes the Father's voice

but doesn't engage in conversation with the Father but merely listens. (T.T. p. 79) She talks

with other family members on the phone much differently and in a more engaging manner. (T.T.

p. 79) The child never asks about her Father (T.T. p. 78) and is not sad or upset when the phone
                                                                   .    .
call ends or if he does not call. (T.T. p. 78) Those facts lead to the logical inference that any

bond between the Father and child is minimal. Any severance of a minimal bond would not

cause any adverse effect on a slightly less than three year old child. The child has a strong

attachment with her foster parents and looks to them for all her care and parental guidance. (T.T.

p.p. 35, 66)


                                                 -10-
        The fact that the foster parents are willing to maintain a relationship with the Father is

relevant as well. Their willingness will maintain the status quo. While the Court recognizes that,

with the Father, there is no guarantee that foster parents will do so) they have already agreed to an

Act 10 l Agreement with the Mother and her voluntary relinquishment was done with that

contingency. (T.T. p, 13) There is no doubt with the Court that the foster parents will indeed

maintain contact. They pursued the Christmas visit, not the Father, and have been very

supportive of both parents. The totality of the evidence established that no adverse effect will

occur if the parental bond is legally severed as the status quo will continue and that there is only

a minimal bond and the termination best meets the needs and welfare of the child.



   V. CONCLUSION

       The Court's Order of May 16, 2016 should be affirmed.



                                              BY THE COURT:




                                              -11-